FILED
                            NOT FOR PUBLICATION                             FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL CURTIS REYNOLDS,                         Nos. 14-55090
                                                      14-55292
               Petitioner - Appellant,
                                                 D.C. Nos. 2:13-cv-03591-MWF
  v.                                                       2:13-cv-07798-MWF

LINDA MCGREW; et al.,
                                                 MEMORANDUM*
               Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       In these consolidated appeals, federal prisoner Michael Curtis Reynolds

appeals pro se from the district court’s judgments dismissing his 28 U.S.C. § 2241



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petitions. We review the dismissal of a section 2241 petition de

novo, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011), and we

affirm.

       In Appeal No. 14-55090, Reynolds challenges the loss of good time credits

following a disciplinary hearing. In Appeal No. 14-55292, Reynolds contends that

the Bureau of Prisons (“BOP”) improperly classified him as a high-security-risk

inmate and improperly housed him in a high-security facility. The district court

did not err by dismissing either of Reynolds’s petitions for failure to exhaust the

administrative remedies available to him. See Ward v. Chavez, 678 F.3d 1042,

1045 (9th Cir. 2012). Although Reynolds attempted to appeal the BOP’s

decisions, the record shows that the BOP rejected his appeals because they did not

meet BOP requirements. See 28 C.F.R. § 542.17 (2012). We are also unpersuaded

by Reynolds’s argument that the documents submitted to the district court by

respondents were fraudulent or false.

       We reject as meritless Reynolds’s challenges to the district court’s handling

of his petitions.




                                          2                           14-55090 & 14-55292
Reynolds’s request for an emergency temporary restraining order is denied.

AFFIRMED.




                                  3                         14-55090 & 14-55292